The plaintiff in error moved for a rehearing; and the following opinion was filed at the January term, 1877.
Lyon, J.
We cannot doubt that, under the statute (Laws of 1867, ch. 150, secs. 5 and 6; Tay. Stats., 1517, §§ 11 and 12), the entries of those proceedings in a case in open court, which the statute requires the clerk to enter in the minute book kept by him, are matters of record, and, if returned here on a writ of error, are properly before us as a part of the record.
But a reexamination of the case on this motion leaves us in doubt whether we have before us the record contained, or which should be contained, in the minute book. The clerk certifies that he has returned his original minutes, and designates three sheets of manuscript sent up by him as being such minutes; but we do not find his certificate that he has returned his minute booh, or a transcript thereof.
This apparent defect may be supplied or cured by a further return to the writ of error, or an argument may convince us that it is not a real defect; but as the case stands, we do not feel that we ought to sustain a judgment which consigns the plaintiff in error to imprisonment in the state prison for life, without further argument and investigation on this point. On all other points mentioned in the opinion, we are entirely satisfied with our former decision, and do not think that our views are likely to undergo any change.
By the Court. — The motion for a reargument is granted; but the argument will be confined to the point above indicated, concerning which we have doubts.
After a reargument, the following opinion was filed, and the *543judgment of the court below affirmed, at ■ the August term, 1878.
Lyon, J.
"When this case was first considered, we reached the conclusion that the record disclosed no error, and hence, that the judgment of the circuit court ought to be affirmed.
On the motion for a reargument, we again carefully examined the case, and were satisfied that our conclusion was correct on the merits. But an apparent defect was discovered in the return to the .writ of error, which led us to doubt whether the record contained a transcript of the entries in the minute book kept by the clerk of the circuit court who made the return. A reargument was therefore ordered on that question, and it was suggested that if the record was defective in the particular indicated, the defect might be supplied by a further return to the writ.
The attorney general has acted upon that suggestion, and by leave of court has procured an amended return from the clerk of the circuit court, containing a duly certified transcript of the entries pertaining to the case in the minute book kept in his office. This return fully supplies the possible defects in the former return. The record now contains what it was understood to contain when the case was first considered. We find in it no valid reason for disturbing the judgment.
By the Court.- — Judgment affirmed.